Restated Letter Agreement

 

This Restated Letter Agreement supercedes the Amended Letter Agreement, dated
April 5, 2001 and the February 5, 2001 Letter Agreement, between San Diego Gas &
Electric Company ("SDG&E") and the California Department of Water Resources
("DWR") (jointly referred to as "Parties" or individually as "Party"), for
purchasing the full net-short Power requirements, defined herein, by DWR for
end-use retail Customers within SDG&E's service area ("Customers") as set forth
in Chapter 4 of Statutes of 2001 (Assembly Bill 1 of the First 2001-02
Extraordinary Session) of the State of California (the "Act"), as amended.

Whereas, this Restated Letter Agreement will provide for a procurement and
payment process applicable for DWR purchases of Power, as defined in the Act,
for Customers and also takes into account the California Public Utilities
Commission ("CPUC") Decision 01-03-081, which was issued by the CPUC on March
27, 2001, and the provisions of the Act and the provisions of Chapter 6 of
Statutes of 2001 (Assembly Bill 43 of the First 2001-02 Extraordinary Session).

Therefore, effective February 7, 2001 the Parties agree as follows:

 1. This Restated Letter Agreement shall terminate as of January 1, 2003, or
    such later date as may be directed through legislation or by mutual
    agreement of the Parties.
 2. Through the later of December 31, 2002, or such later date as may be
    directed through legislation or by mutual agreement of the Parties, DWR
    shall purchase and pay for SDG&E Customers' full net-short Power
    requirements ("Customers' Full Net-Short Power Requirements") as hereinafter
    defined. DWR has developed or shall promptly develop with the California ISO
    ("ISO") protocols satisfactory to DWR that govern when DWR purchases the
    net-short Power requirements of customers through forward markets and the
    ISO's imbalance energy market to meet the net-short Power requirements of
    all electric corporations and public agencies requesting DWR Power for
    retail end use customers' requirements (the "State's Net-Short Power
    Requirements") pursuant to the Act, as amended, and other applicable law. If
    appropriate, DWR shall further cooperate with the ISO to develop dispatch
    protocols by which the ISO effects load curtailments in the event there are
    inadequate supplies of Power purchased by DWR to meet the State's Net-Short
    Power Requirements. If there is a shortage of Power supplies to meet the
    State's Net-Short Power Requirements, DWR shall allocate such DWR Power on a
    basis determined by DWR in conjunction with the ISO. In the event that the
    delivery of Power to SDG&E's Customers is curtailed pursuant to a Stage 3
    emergency, as ordered by the ISO, the DWR shall not be liable to SDG&E for
    its role in the procurement of Customers' Full Net-Short Power Requirements.
 3. Customers' Full Net-Short Power Requirements shall have the following
    meanings for the time periods specified below:
     a. From February 7, 2001 through April 5, 2001 Customers' Full Net-Short
        Power Requirements shall mean only the electric energy purchased and
        scheduled by DWR for Customers, which is included by DWR in the ISO's
        final Day-Ahead and Hour-Ahead ISO schedules, and, as applicable,
        purchased by DWR from the ISO's imbalance energy market. SDG&E shall pay
        or accept payment from the ISO for all ISO charges and credits it has or
        will present to SDG&E for transactions occurring during this period.
        Concurrent with the signing of this Restated Letter Agreement, the DWR
        shall instruct the ISO to pay to SDG&E those amounts that would
        otherwise be paid to DWR under ISO Charge Types #401 and 481, that are
        intended to compensate DWR for the electric energy purchased and
        scheduled by DWR for Customers. In the event that the ISO pays any
        portion of these ISO Charge Types to DWR, then after receipt of proceeds
        from the ISO for ISO Charge Types # 401 and 481 that compensate DWR for
        the electric energy purchased and scheduled by DWR for Customers, DWR
        shall promptly provide to SDG&E a notice stating when such payment was
        made and the amount of the payment. SDG&E shall thereafter invoice DWR
        for reimbursement of amounts it has previously paid to ISO for imbalance
        energy (ISO Charge Types #407 and 487) for this period. Any such
        invoiced amount shall be due and payable within 3 Business Days after
        presentation, and shall be considered past due 10 Business Days after
        presentation. Provided, however, SDG&E recognizes that delays of up to 3
        Business Days may occur due to, e.g., processing errors or processing
        system failures. Such delays shall not constitute a default of DWR's
        obligations pursuant to this Restated Letter Agreement. DWR shall
        promptly notify SDG&E when any such delay occurs and the expected date
        of returning to normal schedules.
     b. From and after April 6, 2001 the Customers' Full Net-Short Power
        Requirements will include Power to serve SDG&E Customers' Full Net-Short
        Power Requirements that DWR (i) purchases and schedules to satisfy such
        requirements in the Day-Ahead and Hour Ahead ISO markets and (ii)
        purchases from the ISO's imbalance energy market. Those Power services
        costs that DWR shall be responsible to pay to the ISO are set forth in
        Schedule 1, which is incorporated herein by reference. Such costs
        reflect that SDG&E does not currently provide these services with its
        retained generation, including qualifying facilities contracts or
        bilateral contracts, that is to be utilized by SDG&E to serve its retail
        end use Customers (the "Utility Retained Generation"). For this period
        and until such time as the ISO is able to directly invoice DWR, SDG&E
        shall promptly submit to DWR for timely payment to the ISO on behalf of
        SDG&E the ISO invoice pertaining to those charges set forth in Schedule
        1. If DWR does not timely pay such invoiced amounts, then SDG&E may make
        payment to the ISO on behalf of the DWR, and the DWR shall immediately
        pay SDG&E for the full amount paid plus interest at the Prime Rate as
        published by the Wall Street Journal, plus 3%. Concurrent with the
        signing of this Restated Letter Agreement, the DWR shall instruct the
        ISO to invoice the DWR directly for all charges identified in Schedule
        1. Such instruction shall be consistent with the term contained herein
        and shall request that the ISO seek any necessary approvals from the
        FERC to implement this change.
         i.   The Parties agree to negotiate mutually acceptable revisions to
              Schedule 1 hereto when the ISO modifies or adds additional charges
              and charge types in order to allocate responsibility between SDG&E
              and DWR.
        
              
        
         ii.  SDG&E shall coordinate with DWR to identify the costs associated
              with DWR's procurement responsibilities hereunder so that SDG&E
              and DWR can take these costs into account in their corresponding
              or related filings with the CPUC.
         iii. SDG&E shall provide to DWR forecasts of Customers' load and
              Customers' Full Net-Short Power Requirements. In the event that
              such forecast for any hour falls outside of the applicable limit
              set forth in Section 2.2.13.2.3.1 of the ISO Tariff, as it may be
              amended, or applicable order issued by the Federal Energy
              Regulatory Commission, then SDG&E shall be responsible for and pay
              any resulting penalty. In the event that actual loads are outside
              of the limits stated above, as applied to SDG&E's forecast load,
              and such deviation between load and forecast results from the
              negligence of SDG&E, SDG&E shall pay DWR the incremental cost as
              determined by DWR. If a dispute arises out of or relates to this
              subparagraph iii and if the dispute cannot be settled through
              negotiation within 20 days of a Party providing the other Party a
              notice of dispute, the Parties may first agree to try in good
              faith to settle the dispute by mediation before resorting to
              binding arbitration. If the Parties elect not to resort to
              mediation or if the dispute is not resolved within 20 days after
              first meeting with a mediator, a Party shall submit to the other
              Party and the American Arbitration Association ("AAA") a demand
              for binding arbitration to be administered by the AAA pursuant to
              the AAA's Commercial Arbitration Rules. The demand for arbitration
              shall set forth in reasonable detail (A) each claim, (B) the
              relief sought, including the proposed award, if applicable, and
              (C) a summary of the grounds for such relief and the basis for
              each claim. The other Party shall similarly submit its statement
              of claim to the disputing Party and the AAA within 7 days of the
              initial demand for arbitration. If the other Party wishes to
              submit a counterclaim in response to the statement of claim, it
              shall be included in such Party's responsive statement of claim.
              After submission of a demand for arbitration 1 neutral arbitrator
              shall be selected pursuant to the AAA commercial arbitration
              rules. The Parties agree to direct the arbitrator to issue an
              arbitration award no later than 45 days after the selection of the
              arbitrator. Each Party agrees that it shall utilize its best
              efforts to conclude any arbitration process as promptly as
              possible within this period. Neither Party nor an arbitrator may
              disclose the existence, content, or results of any arbitration
              hereunder without the prior written consent of the Parties. All
              fees and expenses of the arbitration shall be borne by the Parties
              equally. The Parties agree that a judgment on the award rendered
              by the arbitrators may be entered in any court having
              jurisdiction.
         iv.  SDG&E shall maintain its status as a scheduling coordinator with
              the ISO.
         v.   The Parties acknowledge that any ISO Grid Management Charges
              ("GMC") as well as those charges identified on Schedule 1 that are
              excluded from "Net Short" for DWR associated with SDG&E Customers'
              Full Net-Short Power Requirements and the Utility Retained
              Generation are presently reimbursable in full as a commodity
              charge through applicable SDG&E rate schedules pertaining to
              Utility Retained Generation. If the CPUC determines that any
              portion of the GMC or such other ISO charges should not be
              recovered through a component of SDG&E's rates and charges, then
              DWR shall pay the portion determined by the CPUC not to be the
              responsibility of SDG&E provided such ISO charges pertain to DWR's
              obligation to purchase Power to meet Customers' Full Net-Short
              Power requirements.
         vi.  DWR will not pay any ISO penalties on behalf of SDG&E for any
              generator/supplier surcharge imposed on SDG&E to the extent that
              any such surcharge arises from SDG&E's failure fully to pay such
              generator/supplier for Power supplied to SDG&E.
         vii. It is the intent of both SDG&E and DWR that the overall costs to
              SDG&E's retail Customers be minimized, and accordingly SDG&E and
              DWR agree that SDG&E's operation of Utility Retained Generation
              and DWR's net-short procurement should be coordinated. SDG&E
              agrees to continue to provide and schedule all services from its
              Utility Retained Generation as provided in the past. If permitted
              by the CPUC, should SDG&E have a surplus of any Utility Retained
              Generation, DWR has the right of first refusal to purchase that
              surplus Power at SDG&E's costs of procurement or production.

 4. Charges for DWR Power delivered to the retail end use Customers of SDG&E
    shall be billed to and collected from such Customers by SDG&E and remitted
    to DWR by SDG&E in accordance with applicable CPUC decisions and any
    servicing agreement hereafter entered into by DWR and SDG&E. Remittance
    provisions for this Restated Letter Agreement are attached as Schedule 2,
    which is incorporated herein by reference.
 5. If DWR enters into an agreement pursuant to which it obtains Power to
    service the net-short Power requirements of another electrical corporation
    or local publicly owned electric utility under terms and conditions
    different than those contained herein, then DWR and SDG&E agree to meet and
    confer to determine if it is appropriate for amendments to this Restated
    Letter Agreement to be made.

     

     

 6. This Restated Letter Agreement may be executed by both Parties in several
    counterparts.

Executed on June 18, 2001 by:

 

Name

: ____________________________

Name

: ____________________________

Title

: _____________________________

Title

: _____________________________

California Department of Water Resources

San Diego Gas & Electric Company

SCHEDULE 1



ISO Charges to be included in
"Net Short" for DWR

ISO Charges to be excluded from
"Net Short" for DWR

ISO Charge Type

Description

ISO Charge Type

Description

115

Regulation Up due ISO

521

GMC - Control Area Services

116

Regulation Down due ISO

522

GMC - Inter Zonal Scheduling

111

Spinning Reserve due ISO

523

GMC - Market Operations

112

Non-spinning Reserve due ISO

3351

GMC adjustment charge/refund

114

Replacement Reserve due ISO

7

Demand relief monthly payment

1011

AS Rational Buyer Adjustment

   

1030

No Pay Provision Market Refund

               

406

UFE Settlement

407

Uninstructed Energy

   

487

Allocation of IE Cost above soft cap

               

1010

Neutrality Adjustment Charge/Refund

1210

Existing Contracts Cash Neutrality Charge

               

1065

RMR Preemption Distribution - Reg Up

   

1066

RMR Preemption Distribution - Reg Down

   

1061

RMR Preemption Distribution - Spin

   

1062

RMR Preemption Distribution - Non Spin

   

1064

RMR Preemption Distribution - Repl Res

           

452

RT Intra-Zonal Congestion Mgmt Charge

           

203

Day-Ahead Inter-Zonal Congestion Settlem

   

253

Hour-Ahead Inter-Zonal Congestion Settle

   

256

Hour-Ahead Inter-Zonal Congestion Debit due SC

       

117

Demand relief monthly charge

   

SCHEDULE 2
SDG&E/DWR Restated Letter Agreement

1. Definitions

All terms not defined in this Paragraph 1 shall have the meanings set forth in
the Restated Letter Agreement or elsewhere in this Schedule 2.

Applicable Law
- The Act, Applicable Commission Orders and any other applicable statute, rule,
regulation, ordinance, order, decision or code of a governmental authority.
Applicable Tariffs
-- SDG&E's tariffs, including all rules, rates, schedules and preliminary
statements, governing electric service to Customers in SDG&E's service
territory, as filed with and approved by the CPUC and, if applicable, the
Federal Energy Regulatory Commission.
Billing Effective Date
-- the date on which SDG&E mails a consolidated utility bill which reflects a
separate line item or denotation of DWR Charge.
Business Day
-

Regular Monday through Friday weekdays which are customary working days,
excluding holidays, as established by Applicable Tariffs.
DWR Charges
-- Charges assessed to Customers for DWR Power and any other amounts authorized
to be collected pursuant to Section 80110 and 80134 of the California Water Code
in order to meet DWR's revenue requirements under the Act, as calculated
pursuant to Applicable Law.
DWR Revenues
-- Those amounts required to be remitted to DWR by SDG&E pursuant to Applicable
Law.
Governmental Authority
-- Any nation or government, any state or other political subdivision thereof,
any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to a government, including the CPUC.
SDG&E Charges
-- Charges incurred by Customer for electricity-related services and products
provided by SDG&E to the Customer, as approved by the CPUC or the Federal
Regulatory Commission or other Governmental Authority (including, but not
limited to, any Competition Transition Charges or Fixed Transition Amount
Charges owing to SDG&E or its affiliates as those terms are defined under the
California Public Utilities Code. SDG&E Charges shall not include DWR Charges or
charges related to natural gas related services and products.
Servicing Agreement
-- The agreement to be negotiated between the Parties for the transmission and
distribution of DWR Power as well as billing and related services.

2. Processing of ISO Invoices and Statements and of Disputes Pertaining to ISO
Charges

a. For the period commencing April 6, 2001 and until such time as DWR and the
ISO arrange for direct invoicing and payments between DWR and the ISO, SDG&E
shall within 1 Business Day after receipt forward to DWR any ISO preliminary and
final invoices and settlement statements for all charges/credits SDG&E has
received from the ISO for DWR purchases of Customers' Full Net-Short Power
Requirements delivered to SDG&E's Customers pursuant to the Restated Letter
Agreement.

b. Until such time as DWR and the ISO arrange for direct invoicing and payments
between DWR and the ISO pertaining to DWR's purchases of SDG&E Customer's Full
Net-Short Power Requirements for ISO charges described in the Restated Letter
Agreement, SDG&E shall submit disputes to the ISO, when appropriate as
determined by SDG&E or DWR, of any amount shown on the ISO's preliminary and
final settlement statements. After such direct DWR-ISO invoicing and payment
arrangements have been made, DWR shall submit such disputes to the ISO. During
all periods, DWR and SDG&E shall promptly develop mutually acceptable procedures
to cause timely disputes to be made by SDG&E or DWR, as applicable, of any
preliminary and final and settlement statements, to process any dispute through
the ISO's good faith negotiation process and, if necessary, to litigate either
through the ISO alternative dispute resolution process or before the Federal
Energy Regulatory Commission. Such procedures shall include a process to develop
mutually agreeable work plans for processing disputes and the review and
approval of all costs applicable to SDG&E's involvement in the ISO's dispute
resolution process or in resulting litigation. If SDG&E submits a dispute to the
ISO at the request of DWR or if DWR submits a dispute, DWR shall reimburse SDG&E
as an Additional Charge for all reasonable out of pocket costs, including
consultants and in-house or retained counsel, incurred by SDG&E that arise from
disputes of ISO charges or credits involving costs for DWR purchases of
Customers' Full Net-Short Power Requirements.

3. Calculation, Remittance, and True-up of SDG&E's Payments For DWR Power
Supplied Prior To The Billing Effective Date

Prior to the Billing Effective Date, payments made by SDG&E to DWR are
calculated based upon actual purchased DWR Power by DWR for SDG&E Customers. The
SDG&E payment will be based on the product of multiplying $65/MWh, or the
effective rate as it may be changed pursuant to Applicable Law, by the number of
kilowatt-hours of DWR Power purchased by DWR on behalf of SDG&E's Customers. The
kWh used in the SDG&E payment will be derived from DWR's statement of actual DWR
Power purchases. The amount of actual DWR Revenues shall be equal to the amount
of DWR Charges billed to and paid by SDG&E Customers using the processes stated
in SDG&E's CPUC-approved electric rules and in paragraph 3 hereto. The SDG&E
payment will be later reconciled to actual DWR Revenues.

a. DWR will submit an invoice to SDG&E that specifies actual DWR Power purchased
on behalf of SDG&E's Customers and the dollar amount of the SDG&E payment. DWR
may invoice SDG&E daily for DWR Power supplied by DWR to SDG&E's Customers.

b. Upon receipt from DWR of a statement of actual purchases for the day, SDG&E
will validate and approve the invoice prior to paying such invoice. If SDG&E has
validated and approved the DWR invoice, then SDG&E shall cause its payment to be
made. If SDG&E determines an invoice is incorrect, SDG&E will immediately
provide DWR a written or electronic notice describing such inaccuracies or
material errors contained in its invoice. DWR shall prepare and submit to SDG&E
a corrected invoice. Upon SDG&E's receipt of a corrected invoice, SDG&E will
promptly cause its payment to be made.

c. SDG&E will remit to DWR SDG&E's payment 1 business day following the receipt
either (i) of a DWR invoice that SDG&E has validated and approved or (ii) of a
correct invoice. DWR recognizes that delays of up to 3 business days may occur
due to, e.g., processing errors or processing system failures. Such delays shall
not constitute a default of SDG&E's obligations pursuant to the Restated Letter
Agreement or these additional implementing provisions. SDG&E shall promptly
notify DWR when any such delay occurs and the expected date of returning to the
normal schedule.

d. SDG&E will remit SDG&E's payment to DWR via electronic funds transfer. The
Parties' first preference for payment by electronic funds transfer is ACH and
the Parties' secondary preference will be wire transfer. SDG&E's process timing
will dictate which electronic funds transfer will be used. The choice of
electronic funds transfer will be mutually agreed upon. During the initial 60
days of the Restated Letter Agreement, wire transfer will be used as the
electronic funds transfer.

e. SDG&E will reconcile actual Customer payments to SDG&E's payments. The
reconciliation will true-up SDG&E's payment to actual DWR Revenues and may
result in either an excess remittance or remittance shortfall. SDG&E will
reconcile DWR previous SDG&E's payments to adjust for distribution loss factors,
including unaccounted for energy ("DLFs") and uncollectibles expense factor
associated with DWR's purchases of Customers' Full Net-Short Power Requirements
billed during the period of February 7, 2001 to the Billing Effective Date. This
reconciliation shall also include the difference between the scheduled DWR
deliveries and actual DWR deliveries, including imbalance energy. SDG&E's
electric energy commodity cost ("EECC") Schedule shall set forth the DLFs and
uncollectibles expense factor, which SDG&E will apply to calculate the
adjustment for actual customer payments during this period of billing. SDG&E's
payment to DWR on the next remittance date shall be further increased or
decreased, as the case may be, by any excess remittance or remittance shortfall.
If SDG&E experiences a higher uncollectible expense factor than specified in its
EECC Schedule, SDG&E shall provide to DWR documentation that supports a revised
factor based on actual uncollectible experience for the period commencing
February 7, 2001. Final reconciliation will occur 180 days after the last SDG&E
payment.

f. Daily Remittance Report -- SDG&E will provide the following information with
each SDG&E payment:

 * DWR invoice reference number shall accompany the DWR remittance payment.
 * Any deduction from or adjustment to the SDG&E's payment will be identified
   and accompanied by supporting documentation.

g. SDG&E will provide reconciliation reports, which include:

 * Dates and amounts of payments.



Factors and amounts of adjustment.

 

4. Calculation and Remittance of DWR Revenues Post Billing Effective Date Until
Such Time as a Servicing Agreement Becomes Effective

a. Remittance and Reporting Upon Billing Effective Date

Upon the implementation of the Billing Effective Date, which separates DWR
Charges and SDG&E Charges respectively for DWR's purchases of Customers' Full
Net-Short Power Requirements and Utility Retained Generation, SDG&E will utilize
the remittance and reporting processes set forth below until such time as a
servicing agreement between the Parties becomes effective.

b. Summer 2001 Demand Relief Program

Concerning the "Summer 2001 Demand Relief Program" or any other similar program,
which provides reimbursement to SDG&E through the ISO bill, SDG&E's
participation in this program will result in program credits being applied
either to the ISO bills submitted to SDG&E or paid directly by DWR to SDG&E. To
the extent these credits appear on the ISO bill and exceed SDG&E's ISO charges,
SDG&E shall invoice DWR and DWR shall pay SDG&E within 5 business days after
presentation, and shall be considered past due thereafter, after which interest
shall accrue at the prime rate as published by the Wall Street Journal, plus 3%.

c. Daily Remittances

Payments will be collected by SDG&E as an agent for DWR. Payments shall be
allocated and applied using SDG&E's payment posting priority process (described
below). All partial payments to SDG&E will be prorated based on the payment
posting priority. During SDG&E's nightly processing during any Business Day,
payments for DWR Charges that the SDG&E collects on behalf of DWR will be
identified and credited to DWR's account and will be transmitted on the next
Business Day, by an electronic funds transfer credit to DWR for settlement. The
Parties first preference for electronic funds transfer will be by Automated
Clearing House (ACH) and its secondary preference will be by wire transfer.
SDG&E's process timing will dictate which electronic funds transfer will be
used. During the first 60 day start-up period, wire transfer will be used
exclusively.

d. Proposed Process and Sample Timeline for DWR Automated Daily Remittance

(i) Day (-19) - Customer statements are sent out.

(ii) Business Day 0 - Customer makes payment and payment is allocated per
payment posting priority.

(iii) Business Day 0 - SDG&E's billing system identifies payments and applies
DWR portion based on pre-established payment posting criteria, representing a
constructive account for DWR. The parties acknowledge that payments received
from Customers consist of payments to SDG&E and payments to DWR and that until
DWR's portion is remitted to DWR, such funds will be held together by SDG&E.
Until remitted to DWR, SDG&E shall hold DWR's portion of payments in trust for
the benefit of DWR (whether or not held with other monies).

(iv) Business Day 1 - Payment is sent to DWR based on remittance schedule. DWR
acknowledges delays of up to 3 Business Days may occur due to errors, system
failures and other factors. DWR agrees that such delays shall not constitute a
default, however SDG&E shall undertake commercially reasonable efforts to
rectify any cause for such delay. SDG&E shall promptly notify DWR when any such
delay occurs and the expected date for returning to the normal schedule. In
cases where ACH electronic payment is remitted, SDG&E will remit to its bank on
Business Day 1. DWR agrees that this payment meets SDG&E's remittance schedule
requirements.

(v) Adjustments for misapplied payments, returned checks, payment transfers, and
miscellaneous adjustments will be reflected in the daily remittance as those
adjustments are made in SDG&E's billing system.

e. Collection of DWR Charges

(i) As permitted by Applicable Law, SDG&E will disconnect Customers' electric
service for unpaid DWR Charges. Disconnection for DWR charges will be performed
in the same manner as SDG&E disconnects for its own charges and consistent with
applicable tariffs.

(ii) Responsibility for collection of any DWR Charges that remain unpaid 145
calendar days after the final statement was issued shall become the sole
responsibility of DWR. However, Customer payments received by SDG&E after such
reversion to DWR will continue to be applied on a pro-rata basis to DWR Charges
for a period of no longer than 3 years after the customer's account was closed
and final bill rendered by SDG&E

(iii) SDG&E may use collection agency services to recover outstanding balances
on customer's closed accounts. When DWR receives benefit of such services
through recovery of payments to customer accounts, Parties agree that DWR's
payment remittances will be adjusted to account for the pro-rata share of
collection agency fees associated with DWR's portion of recovered charges

5. Survival of Payment Obligations

SDG&E has the right but not the obligation to pursue collection of DWR Charges
after 180 calendar days following termination of the Restated Letter Agreement.
Provided, however, SDG&E may continue collection services for a period of 3
years after the Customer's account was closed if prior to the termination of the
Restated Letter Agreement the Parties reach a mutually satisfactory arrangement
either to (i) reimburse SDG&E for its estimated reasonable costs to continue
with collection and allocation activities for such period or (ii) estimate the
amount of collections reasonably likely can be recovered, which amount
(including discounts for cash flow impacts) SDG&E shall promptly remit to DWR in
full satisfaction of its collection services.

6. Deposits Securing DWR Charges Until Such Time as a Servicing Agreement
Becomes Effective

In accordance with Applicable Tariffs, SDG&E shall collect security deposits
from Customers and return those security deposits to Customers. Such security
deposits will be applied pro rata to DWR Charges in the event a Customers
billing account is closed with SDG&E.

 7. Records; Audit Rights
     a. Records.
    
        SDG&E shall maintain accurate records and accounts relating to DWR
        Charges in sufficient detail to permit recordation of DWR Charges billed
        to Customers and DWR Revenues remitted by SDG&E to DWR. SDG&E shall
        provide to DWR and its Assign(s) access to such records. Access to such
        records and accounts shall be afforded without charge, upon reasonable
        request made pursuant to Section 7.b. Access shall be afforded only
        during business hours and in such a manner so as not to interfere
        unreasonably with SDG&E's normal operations. SDG&E shall not treat DWR
        Revenues as income or assets of the SDG&E or any affiliate for any tax,
        financial reporting or regulatory purposes, and the financial books or
        records of SDG&E and affiliates shall be maintained in a manner
        consistent with the absolute ownership of DWR Revenues by DWR and
        SDG&E's holding of DWR Revenues in trust for DWR (whether or not held
        together with other monies).
    
     b. Audit Rights.
    
        Upon 30 calendar days' prior written notice, DWR may request an audit,
        conducted by DWR or its agents (at DWR's expense), of SDG&E's records
        and procedures, which shall be limited to records and procedures
        containing information bearing upon: (i) DWR Charges being billed to
        Customers by SDG&E (and Customer payments of DWR Charges); (ii) fees to
        SDG&E for services provided by SDG&E pursuant to the Restated Letter
        Agreement; (iii) SDG&E's performance of its obligations under the
        Restated Letter Agreement; (iv) allocation of DWR Power pursuant hereto
        or Applicable Law; (v) projection or calculation of DWR's revenue
        requirements as described in Sections 80110 and 80134 of the California
        Water Code from time to time; and (vi) such other matters as may be
        permitted by Applicable Commission Orders, Applicable Tariffs or as DWR
        or its Assign(s) may reasonably request. The audit shall be conducted
        during business hours without interference with SDG&E's normal
        operations, and in compliance with SDG&E's security procedures.
    
        As provided in the Act, the State of California Bureau of State Audits
        (the "Bureau") shall conduct a financial and performance audit of DWR's
        implementation of Division 27 (commencing with Section 80000) of the
        California Water Code, such audit to be completed prior to December 31,
        2001, and the Bureau shall issue a final report on or before March 31,
        2003. In addition, as provided in Section 8546.7 of the California
        Government Code, SDG&E agrees that, pursuant to this Section 7.b, DWR or
        the State of California Department of General Services, the State of
        California Bureau of State Audits, or their designated representative
        ("DWR's Agent") shall have the right to review and to copy (at DWR's
        expense) any non-confidential records and supporting documentation
        pertaining to the performance of the Restated Letter Agreement and to
        conduct an on-site review of any Confidential Information (as defined in
        Section 8) pursuant to Sections 7.c. and 7.f. hereof. SDG&E agrees to
        maintain such records for such possible audit for three years after
        final remittance to DWR. SDG&E agrees to allow such auditor(s) access to
        such records during business hours and to allow interviews of any
        employees who might reasonably have information related to such records.
        Further, SDG&E agrees to include a similar right for DWR or DWR's Agent
        to audit records and interview staff in any contract between SDG&E and a
        subcontractor related to performance of the Restated Letter Agreement.
    
     c. Confidentiality.
    
        Materials reviewed by either Party or its agents in the course of an
        audit may contain Confidential Information subject to Section 8 below.
        The use of all materials provided to DWR or SDG&E or their agents, as
        the case may be pursuant to this Section 7, shall comply with the
        provisions in Section 8 and shall be limited to use in conjunction with
        the conduct of the audit and preparation of a report for appropriate
        distribution of the results of the audit consistent with Applicable Law.
    
     d. Additional Applicable Laws.
    
        Each Party shall make an effort to promptly notify the other Party in
        writing to the extent such Party becomes aware of any new Applicable
        Laws or changes (or proposed changes) in Applicable Tariffs hereafter
        enacted, adopted or promulgated that may have a material adverse effect
        on either Party's ability to perform its duties under the Restated
        Letter Agreement. A Party's failure to so notify the other Party
        pursuant to this Section 7.d. will not constitute a material breach of
        the Restated Letter Agreement, and will not give rise to any right to
        terminate the Restated Letter Agreement or cause either Party to incur
        any liability to the other Party or any third party.
    
     e. Other Information.
    
        Upon the reasonable request of DWR or its Assign(s), SDG&E shall provide
        to the CPUC and to DWR or its Assign(s) any public financial information
        in respect of the SDG&E applicable to Services provided by SDG&E under
        the Restated Letter Agreement, or any material information regarding the
        sale of DWR Power, to the extent such information is reasonably
        available to SDG&E, which (i) is reasonably necessary and permitted by
        Applicable Law to monitor the performance by SDG&E hereunder, or (ii)
        otherwise relates to the exercise of DWR's rights or the discharge of
        DWR's duties under the Restated Letter Agreement or any Applicable Law.
        In particular, but without limiting the foregoing, SDG&E shall provide
        to DWR, with a copy to the CPUC, any such information that is necessary
        or useful to calculate DWR's revenue requirements (as described in
        Sections 80110 and 80134 of the California Water Code) or DWR Charges.
    
     f. Customer Confidentiality.

    Nothing in this Section 7 shall affect the obligation of SDG&E to observe
    any Applicable Law prohibiting disclosure of information regarding
    Customers, and the failure of SDG&E to provide access to such information as
    a result of such obligation shall not constitute a breach of this Section 7
    or the Restated Letter Agreement.

    Confidentiality.
 8. Proprietary Information.
     1. Nothing in the Restated Letter Agreement shall affect SDG&E's
        obligations to observe any Applicable Law prohibiting the disclosure of
        Confidential Information regarding its Customers.
     2. The Parties acknowledge that each Party may acquire information and
        material that is the other Party's confidential, proprietary or trade
        secret information. As used herein, "Confidential Information" means any
        and all technical, commercial, financial and customer information
        disclosed by one Party to the other (or obtained from one Party's
        inspection of the other Party's records or documents), including any
        patents, patent applications, copyrights, trade secrets and proprietary
        information, techniques, sketches, drawings, maps, reports,
        specifications, designs, records, data, models, inventions, know-how,
        processes, apparatus, equipment, algorithms, software programs, software
        source documents, object code, source code, and information related to
        the current, future and proposed products and services of each of the
        Parties, and includes, without limitation, the Parties' respective
        information concerning research, experimental work, development, design
        details and specifications, engineering, financial information,
        procurement requirements, purchasing, manufacturing, business forecasts,
        sales and merchandising, and marketing plans and information. In all
        cases, Confidential Information includes proprietary or confidential
        information of any third party disclosing such information to either
        Party in the course of such third party's business or relationship with
        such Party. SDG&E's Confidential Information also includes any and all
        lists of Customers, and any and all information about Customers, both
        individually and aggregated, including but not limited to Customers'
        names, street addresses of Customer residences and/or facilities, email
        addresses, identification numbers, SDG&E account numbers and passwords,
        payment histories, energy usage, rate schedule history, allocation of
        energy uses among Customer residences and/or facilities, and usage of
        DWR Power. All Confidential Information disclosed by the disclosing
        Party ("Discloser") will be considered Confidential Information by the
        receiving Party ("Recipient") if identified as confidential and received
        from Discloser.
     3. Each Party agrees to take all steps reasonably necessary to hold in
        trust and confidence the other Party's Confidential Information. Without
        limiting the generality of the immediately preceding sentence, each
        Party agrees (i) to hold the other Party's Confidential Information in
        strict confidence, not to disclose it to third parties or to use it in
        any way, commercially or otherwise, other than as permitted under the
        Restated Letter Agreement; and (ii) to limit the disclosure of the
        Confidential Information to those of its employees, agents or directly
        related subcontractors with a need to know who have been advised of the
        confidential nature thereof and who have acknowledged their express
        obligation to maintain such confidentiality.
     4. The foregoing two paragraphs will not apply to any item of Confidential
        Information if: (i) it has been published or is otherwise readily
        available to the public other than by a breach of the Restated Letter
        Agreement; (ii) it has been rightfully received by Recipient from a
        third party without breach of confidentiality obligations of such third
        party and outside the context of the provision of services under the
        Restated Letter Agreement; (iii) it has been independently developed by
        Recipient personnel having no access to the Confidential Information; or
        (iv) it was known to Recipient prior to its first receipt from
        Discloser. In addition, Recipient may disclose Confidential Information
        if and to the extent required by law or a Governmental Authority,
        provided that (x) Recipient shall give Discloser a reasonable
        opportunity to review and object to the disclosure of such Confidential
        Information, (y) Discloser may seek a protective order or confidential
        treatment of such Confidential Information, and (z) Recipient shall make
        commercially reasonable efforts to cooperate with Discloser in seeking
        such protective order or confidential treatment. Discloser shall pay
        Recipient its reasonable costs of cooperating.

 9. No License.

Nothing contained in the Restated Letter Agreement shall be construed as
granting to a Party a license, either express or implied, under any patent,
copyright, trademark, service mark, trade dress or other intellectual property
right, or to any Confidential Information now or hereafter owned, obtained,
controlled by, or which is or may be licensable by, the other Party.

c. Survival of Provisions.

The provisions of this Section 8 shall survive the termination of the Restated
Letter Agreement.

9. Other Operating Revenue Collected by SDG&E Until Such Time as a Servicing
Agreement Becomes Effective

DWR shall have no rights in or entitlements to charges associated with SDG&E's
collection or payment activities, including but not limited to, returned check
charge, reconnection of service charge, field assignment charge, and other
service charges related to billing, payment or collections. However, late
payment interest charges will be applied pro-rata to DWR Charges.

10. Payment Posting Priority Until Such Time as a Servicing Agreement Becomes
Effective

a. Priority

SDG&E payment posting rules will assign equal priority to SDG&E gas and electric
energy and service charges, and DWR Charges. Payments will be prorated among all
categories of unpaid disconnectible charges and DWR Charges based on the amount
owing in each statement, beginning with the oldest amounts outstanding. SDG&E's
payment posting priority enables SDG&E to make timely payments to SDG&E, DWR,
and other agencies/Cities where SDG&E is required to collect surcharges, fees
and taxes. Any non-disconnectible charges outstanding, will be paid with any
remaining credit balance.

b. Payment Posting Rules

(i) Payments will be applied to the oldest statements first.

(ii) Payments will be applied on a pro-rata basis between SDG&E gas and electric
energy/service charges in the following illustrative manner:

Sample

:

Electric

Gas

Total

Bill Date 6/10/01

$100.00

$100.00

$200.00

% of Total

50%

50%

100%

Payment 6/25/01

$50.00

$50.00

$100.00

% of Total

50%

50%

100%

c. Proration

(i) Within the SDG&E Charges shown on each statement, the payment/credit will be
prorated among all unpaid charges based on the amount owing in each category in
the following illustrative manner:

     

Sample:

SDG&E

DWR

FF/Taxes

Total

Bill Due 6/10/01

$35.00

$60.00

$5.00

$100.00

% of Total

35%

60%

5%

100%

Payment 6/25/01

$17.50

$30.00

$2.50

$50.00

% of Total

35%

60%

5%

100%

11. Daily and Monthly Cash Receipt Reports, Monthly Remittance Reports, and
Daily and Monthly Billing Reports to be Provided by SDG&E to DWR After Billing
Effective Date

Until Such Time as a Servicing Agreement Becomes Effective



SDG&E shall provide to DWR the following reports, which are depicted in
illustrative form:

a. Sample Daily Cash Receipts Report:



Report Id:XXXXXXX SAN DIEGO GAS & ELECTRIC Process Date: XX/XX/XXXX Page: X
PGM ID: XXXXXX DWR NET CASH POSITION Run Date: XX/XX/XXXX Time: XX:XX
FOR THE DAY ENDING XX/XX/XXXX

TOTAL DWR CHARGES PAID: $ 55.00






b. Sample Monthly Remittance Report:


San Diego Gas and Electric









Summary of DWR Energy Billings/Payments/Chargeoffs

















Business Month:



mm/yyyy





















Beginning DWR Balance



$x,xxx,xxx.xx



New Billings to Customers



$x,xxx,xxx.xx

ADD

Payments by Customers



$x,xxx,xxx.xx

SUBTRACT

Bad Debts charged off





$x,xxx,xxx.xx

SUBTRACT

other program (I.e. 20/20) adjustments

$x,xxx,xxx.xx



Ending DWR Balance





$x,xxx,xxx.xx

















c. Daily and Monthly Billing Report:


San Diego Gas & Electric
DWR Customer Billing Report
Day XXX or Month XXX

LINE

DESCRIPTION

System
kWh



DWR
kWh

DWR Billed Amount













1

SCHEDULE DR

408,114,064







2

SCHEDULE DR-LI

38,868,773







3

SCHEDULE DM

5,026,286







4

SCHEDULE DS

1,504,629







5

SCHEDULE DT

10,515,864







6

SCHEDULE DT-RV

33,744







7

SCHEDULE D-SMF

122,400







8

SCHEDULE DR-TOU

556,184







9

SCHEDULE DR-TOU-2

2,877,813







10

SCHEDULE EV-TOU

646







11

SCHEDULE EV-TOU-2

19,615







12

SCHEDULE EV-TOU-3

2,307







13

SCHEDULE A

138,814,727







14

SCHEDULE A-TC

5,088,043







15

SCHEDULE A-TOU

8,907,573







16

SCHEDULE AD

8,229,616







17

SCHEDULE AL-TOU

503,329,542







18

SCHEDULE A6-TOU

51,554,931







19

SCHEDULE AO-TOU

91,812,295







20

SCHEDULE NJ

269,052







21

SCHEDULE AY-TOU

38,339,179







22

SCHEDULE A-V1

4,836,881







23

SCHEDULE A-V2

1,011,902







24

SCHEDULE A-V3

0







25

SCHEDULE RTP-1

0







26

SCHEDULE RTP-2

3,480,041







27

SCHEDULE S

0







28

SCHEDULE I-3

0







29

SCHEDULE PA

4,487,637







30

SCHEDULE PA-TOU

39,153







31

SCHEDULE PA-T-1

7,542,121







32

SCHEDULE SPEC

14,000







33

SCHEDULE LS1

2,251,691







34

SCHEDULE LS2

6,402,566







35

SCHEDULE LS3

214,720







36

SCHEDULE OL1

619,634







37

SCHEDULE DWL

19,000







38

SCHEDULE ATS

89,790







39

SCHEDULE ART

(573,761)







40

SCHEDULE DG6

2,652







41

UNDEFINED RATE

0







42

Total

1,344,425,310





